*411Judgment, Supreme Court, New York County (Renee A. White, J.), rendered August 27, 2002, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second felony offender, to a term of five years, unanimously affirmed.
The court properly denied defendant’s motion to withdraw his guilty plea. Although defendant had a suitable opportunity to state the basis for his motion, both personally and through counsel, neither defendant nor his attorney asserted any legal ground warranting vacatur of the plea or further inquiry (see People v Frederick, 45 NY2d 520 [1978]; People v Escalera, 257 AD2d 525 [1999], lv denied 93 NY2d 899 [1999]). To the extent that defendant was complaining about the court’s enhancement of the originally promised sentence, the court properly rejected defendant’s arguments, since defendant had absconded prior to sentencing and his plea agreement clearly provided for an enhanced sentence in such event. Concur—Buckley, P.J., Andrias, Saxe, Lerner and Friedman, JJ.